 CLARA'S RESTAURANTWayne Foods, Inc. d/b/a Clara's Restaurant andBonnie Panyard Storm. Case 25-CA-12907July 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn March 31, 1982, Administrative Law JudgeKarl H. Buschmann issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Wayne Foods,Inc. d/b/a Clara's Restaurant, Fort Wayne, Indi-ana, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.I We adopt the Administrative Law Judge's finding that employeeStorm was discharged on October 8, 1981., before she threatened to file acharge. Although her supervisor, Gongaware, after telling Storm that shewas discharged, reneged and told Storm that she was not discharged, itwas Manager Wilcoxon, not Gongaware, who had made the decision todischarge Storm, and Gongaware told Storm this when he told her toreport for work the following day. And, as the record shows, Wilcoxonnever altered her decision to discharge Storm.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees ormake coercive statements to our employees ordiscourage them from filing charges or other-wise seeking redress under the National LaborRelations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in263 NLRB No. 5the exercise of the rights guaranteed them inSection 7 of the Act.WAYNE FOODS, INC. D/B/A CLARA'SRESTAURANTDECISIONSTATEMENT OF THE CASEKARL H. BUSCHMANN, Administrative Law Judge:This case arose upon a charge filed on November 24,1980, by Bonnie Panyard Storm that Wayne Foods, Inc.d/b/a Clara's Restaurant, unjustly discharged her on Oc-tober 10, 1980. The complaint alleges that Respondent'sconduct, including the discharge of Storm and a threatto an employee, violated Section 8(a)(1) and (4) of theNational Labor Relations Act (the Act). The complaintissued on April 30, 1981.Respondent denies the commission of any unfair laborpractices in its answer filed on May 11, 1981.The complaint was amended on January 11, 1982, al-leging that Respondent had committed an additional vio-lation of Section 8(a)(1) of the Act.A hearing was held before me on January 18, 1982, inFort Wayne, Indiana. The General Counsel and Re-spondent filed briefs on February 16 and 17, 1982, re-spectively. Based on the entire record in this case andmy observation of the demeanor of the witnesses, I makethe following:FINDINGS OF FACTRespondent, Wayne Foods, Inc. d/b/a Clara's Restau-rant, is an Indiana corporation. It operates several restau-rants, including a facility at Fort Wayne, Indiana. Re-spondent is admittedly an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act. The corporate hierarchy included its president,Ronald Cobb, Becky Wilcoxon as manager, and Fred C.Gongaware as the dining room supervisor.Bonnie Storm had been employed by Respondent as awaitress since June 20, 1979. On October 9, 1980, shewas discharged, ostensibly because she had violated theCompany's rule which prohibited solicitation by employ-ees on the Restaurant's premises.The General Counsel does not dispute that Storm hadviolated the no-solicitation rule, nor that its violation setinto motion the events which precipitated this controver-sy. But the General Counsel argues that the actual moti-vating factor behind her discharge was her threat to filecharges with the National Labor Relations Board.The record shows as follows: On September 22, 1980,Fred Caleb Gongaware was promoted from a waiter'sposition to that of a dining room supervisor. Within aweek of his appointment, he held a meeting with thedining room staff during which Becky Wilcoxon an-nounced Gongaware's promotion and in which he re-viewed the provisions of the employee handbook. Withparticular emphasis he had pointed out the Company'sno-solicitation rule which, in substance, prohibits the em-ployees from soliciting or distributing "literature duringactual working time or in working areas." Respondent37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been concerned with the employees' increasing prac-tice of soliciting employees for such products as Amwayor Avon merchandise.Bonnie Storm was not present at the meeting becauseof illness. When she returned to work, Gongawarebriefed Storm about the meeting and specifically referredto the Company's no-solicitation rule.' Nevertheless, inearly October Storm solicited at Respondent's premises.On October 7, 1980, 1 day prior to her discharge, Stormhanded an Avon catalogue to Collen Jones, a fellow em-ployee, at the counter at Clara's Restaurant. Gongaware,who had observed this conduct told Storm: "Now you'renot supposed to do that." She answered that he shouldnot tell her what to do, when it was not her worktime.Gongaware replied: "No, but let's keep it that way."On October 8, 1980, Storm was involved in additionalsoliciting activities. At or about 5 p.m., this incident oc-curred, as related by Gongaware:Well, we were sitting in the waitress station, JoLampkins and I; and Bonnie had came over. Shewas ready to go to work with us. Well, Jo wasgoing home for the evening. She had workedduring the day.Q. Uh-huh.A. Bonnie came up, handed her an Avon book,and she says-and Jo said that she did not wantthat.During the same evening, at or about 7:30, Gongawarereported to Wilcoxon that every employee in the kitchenwas reading Avon catalogues. Wilcoxon then observedat least four employees, including an assistant manager,standing in the kitchen perusing such booklets. Later, ator about 9 or 10 p.m. when Wilcoxon was leaving,Storm said to her: "Hey Becky, did you get my Avonbook ...When you go home, ask your mom if shewants any, too." Wilcoxon merely replied, "Oh, I will"and left.Reacting to Storm's conduct, Wilcoxon toldGongaware that he should be a strong supervisor, thatStorm should be fired, and that she would fire Storm ifGongaware would not do so. She stated:I'm sick of this soliciting business. I'm sick of hermouthing off, sassing everything that's being told toher. But you are her direct supervisor, and I thinkto show the rest of them that you mean businessand that you are in charge, you should be the oneto fire her.At approximately 11:30 that night, Gongaware informedStorm "Bonnie I am going to have to fire you." He re-quested that she sign the termination notice. Storm re-fused to sign the paper and began to cry. She toldGongaware that she was pregnant, that her husband wasunemployed, and that she would be unable to obtain em-ployment elsewhere. She also stated that she would goto the Labor Board and file a complaint if the CompanyI discredit Storm's testimony denying Gongaware's reference to theno-solicitation rule. There is no suggestion that the discharge of Stormwas set into motion by anything other than her solicitation.would fire her. Gongaware testified that he experienceda change of heart about the discharge, because he feltsorry for her, and because she had threatened him withthe Labor Board. He indicated to her that he wouldchange his mind about the discharge and told Storm toreport as usual for work the next day.Storm's recollection of this sequence was that whenGongaware had initially told her of her discharge andafter she had expressed her great surprise, and explainedher pregnancy as well as her inability to support herself,Gongaware stated: "I don't want to fire you ... I knowyou are a good waitress .... Okay, I'm not going tofire you." And at that point she said: "You just can't dothis, Cale ...I'm going to the Labor Board ...I haveto ... I can't let you guys fire me for no reason."Gongaware then reassured her again that she would notbe fired and that he would tell Becky Wilcoxon that sheshould not be terminated. Upon leaving the office, Stormagain said: "Well, I'm going to go to the Labor Board,you know, if you're not right about getting my job back.I'm going to go to the Labor Board ...because theywon't get away with-." On the following day, Stormvisited the restaurant prior to the beginning of her shiftto find out whether she was still employed. Gongawaretold her to report for work unless informed to the con-trary. Shortly before she left for work, Becky Wilcoxoncalled her and told her: "I don't care what Cale toldyou. You're off the schedule." Bonnie Storm asked,"[Y]ou're firing me." And Wilcoxon replied, "[Y]es."Of significance was the testimony of Wilcoxon explain-ing why she insisted on firing Storm. She had felt thatStorm should be fired, but because Storm had threatenedthem with the Labor Board she had decided to callRonald Cobb. She testified: "I told him-well, I told himthe story about how she had been fired and that Calehad backed down and what-and that she had threat-ened to go to the Federal Fair Labor Board ....Hesaid, 'Is the only reason you're considering rehiring heris because she threatened to go to the Federal FairLabor Board?' And I said, 'yes' .... And he said, 'youcannot live by intimidations and threats. If you wouldhave fired her any way, go ahead and fire her. We'llhandle a suit the best we can."' According to her furthertestimony, she had fired Storm for soliciting.The General Counsel, however, argues that the threatto go to the Labor Board was at least a contributingfactor if not the main reason for Storm's discharge. Inthis regard, the General Counsel greatly relies on the tes-timony of Carrie Ehinger, a waitress employed byClara's Restaurant. Because Ehinger and Storm had beenclose friends, Wilcoxon had found it necessary to justifythe discharge of Storm to Ehinger to prevent the latterfrom leaving her job with the Restaurant. During thatconversation, Ehinger had asked why Storm had beenfired, Wilcoxon replied, "soliciting." Ehinger inquiredwhether that was the real reason, and she recalled thefollowing conversation during her testimony:And then I asked her. you know, if that was theonly reason. And she said, yes. And it seemed hardto understand because of everybody else, you know,selling everything up there. And so we got to talk-38 CLARA'S RESTAURANTing, and she told me that Bonnie had backed themup into a corner and she said-and I asked her, youknow, what she meant. And she said that other em-ployees had heard Bonnie threaten to go to theLabor Board, and that she didn't want them to feellike they could just say, "Well, I'm going to go tothe Labor Board," and not get fired.Ehinger reported her conversation with Wilcoxon toStorm, in which she repeated Wilcoxon's reasons, i.e., so-liciting, and "that she had backed them into a corner,that she was afraid that all the other employees thatheard her say that she was going to threaten to go to theLabor Board would just turn around and say that theywould take them to the Labor Board and not get fired."In agreement with the General Counsel and well-es-tablished case law, I would not hesitate to find a viola-tion if I thought that the record supported a finding thatRespondent had simply retaliated against Storm becauseof her stated intent to file charges with the Labor Boardor that Respondent's conduct would fit the dual-motivetest in Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1980). Rather the record shows that solicit-ing was the reason for Respondent's decision to termi-nate Storm, while the threat to go to the Labor Board-while causing a great deal of concern in the minds ofGongaware and Wilcoxon-would have been the factorin reinstating Storm. The record is clear, and the Gener-al Counsel does not dispute, that Gongaware fired Stormnot only with Wilcoxon's consent but also at her behest.2Gongaware, upon seeing Storm's tears and listening toher threat, suggested to Wilcoxon that the termination berevoked. But Wilcoxon, albeit taken aback by Storm'sthreat because of the possible expense of a lawsuit, hadnot changed her mind. She called Ronald Cobb and re-lated the situation. His reaction was that Respondentcould not be intimidated by threats into rehiring Storm.It is clear, therefore, that Storm's threat did not formthe basis of her discharge. To the contrary, it nearly in-timidated Respondent into rehiring her. For these rea-sons, I cannot find that Respondent violated Section8(a)(4) and (1) of the Act.The complaint also alleges that on October 10, 1980,Respondent's manager, Becky Wilcoxon, told ConnieEhinger that Storm had been discharged, inter alia, be-cause she had announced her intention to contact theBoard. The record shows that a conversation occurredon October 9, 1980, between Wilcoxon and Ehinger.During that conversation Wilcoxon explained why shehad fired Storm and said "that Bonnie had backed themup into a corner ...that other employees had heardBonnie threaten to go to the Labor Board, and that shedidn't want them to feel like they could just say, 'Well,I'm going to go to the Labor Board,' and not get fired."Wilcoxon's statement quoted here, or any other state-ment contained in the record, does not support a findingthat Wilcoxon had made the alleged statement or voiceds The General Counsel would not quarrel with the interpretation thatGongaware merely "articulated management's intention to dischargeher." (G.C. br., p. 5 ) In any case, the record is clear that Wilcoxon, notGongaware, had determined the termination of Storm.any similar threat. I, therefore, dismiss this allegation ofthe complaint.Finally, Respondent was alleged in the amended com-plaint to have threatened Storm with legal action to re-cover legal fees and other costs resulting from her filingan unfair labor practice charge in the event Respondentwere to successfully defend itself. In this regard, therecord contains the testimony of Ehinger who describeda conversation between her and Ronald Cobb in earlyOctober. During that conversation, Cobb expressed hisrecognition of her duty to appear and testify pursuant toa subpoena and then made the following statements:"Bonnie's-" he goes, "I'm going to sue Bonnie fordamage of character"- I think-I'm not sure ifthat's the word he used, but that's what it meant,and that Bonnie would have to pay for his lawyers,his two lawyers, and Cale's time, Becky's time, andhis time spent in here because he was saying howmuch time he had spent, you know, with this trial,and that he told me that to pay Bonnie back that hewould have to go bankrupt.Cobb's statements clearly amounted to threats de-signed to restrain employees in their rights guaranteed bySection 7 of the Act. In his testimony, Cobb denied thathe ever made such statements. However, from my obser-vation of the demeanor of the witnesses, Connie Ehingerimpressed me as an honest and truthful witness in all re-spects. Cobb, on the other hand, appeared evasive anddefiant, as witnessed by the following exchange whencounsel for the General Counsel questioned him:Q. -you made the comment to her, and I quote,"After I'm done, I told her she may not want towork for me."A. That right.Q. What did you mean by that?A. Just what I said.Q. Would you explain that to me?A. That's it.Q. After you're done, what?A. That was it.Q. After you're done, what? She may not wantto work for you.A. She may not want to work for me.Q. After you're done with this hearing?A. After we're done with this case, yes.Q. With this case?A. Right.Q. She may not want to work for you?A. RightThis testimony can certainly be interpreted as a veiledthreat of more onerous working conditions. Since it wasnot fully litigated3as a separate violation, I am pre-cluded from finding it to be violative of Section 8(aX1)of the Act. However, it certainly compounds the coer-cive statements made to Ehinger about his threats to sueI This issue was not alleged in the complaint and is not discussed inRespondent's brief39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStorm. Accordingly, I have no difficulty in finding thatRespondent violated Section 8(a)(l) of the Act as al-leged.CONCLUSIONS OF LAWI. Respondent, Wayne Foods, Inc. d/b/a Clara's Res-taurant, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Respondent violated Section 8(a)(1) of the Act.3. All other allegations have not been substantiated.THE REMEDYHaving found that Respondent has violated Section8(aXl) of the Act, I shall order it to cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act.ORDER4The Respondent, Wayne Foods, Inc. d/b/a Clara'sRestaurant, Fort Wayne, Indiana, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Threatening employees or making coercive state-ments to employees to discourage them from filing4 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.charges or otherwise seeking redress under the NationalLabor Relations Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Fort Wayne, Indiana, facility copies ofthe attached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by its authorized rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the Act not spe-cifically found herein.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."40